Citation Nr: 0429423	
Decision Date: 10/29/04    Archive Date: 11/08/04

DOCKET NO.  02-13 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether a September 1987 decision of the Board of Veterans' 
Appeals which denied a disability rating in excess of 30 
percent for service-connected post-traumatic stress disorder 
(PTSD) should be revised or reversed due to clear and 
unmistakable error (CUE).

(The issues of entitlement to an effective date prior to May 
3, 1989 for the assignment of a 70 percent disability 
evaluation for PTSD; entitlement to an effective date prior 
to July 3, 1990 for the assignment of a 100 percent 
disability evaluation for PTSD; and entitlement to an 
effective date prior to November 1, 1989 for the grant of 
service connection for a duodenal ulcer are the subjects of a 
separate decision under a different docket number.)


REPRESENTATION

Moving party represented by:	Lisa A. Lee, Attorney at Law 


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The moving party, the veteran, had honorable active military 
service from May 1965 to May 1967 and from October 1967 to 
October 1970.  He had additional military service from 
October 1970 to December 1977; he was discharged from that 
period of active duty under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) via communication dated in April 2002 from the moving 
party's attorney, which the Board has construed as including 
a motion for revision of a September 1987 Board decision on 
the basis of CUE.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).    

The matter of the moving party's appeal as to the issues of 
entitlement to an effective date prior to May 3, 1989 for the 
assignment of a 70 percent disability evaluation for PTSD, 
entitlement to an effective date prior to July 3, 1990 for 
the assignment of a 100 percent disability evaluation for 
PTSD and entitlement to an effective date prior to November 
1, 1989 for the grant of service connection for a duodenal 
ulcer will be addressed in a separate decision.  Separate 
decisions are necessary because the motion concerning Board 
CUE is a matter within the Board's original jurisdiction and 
is not an appeal.  See 38 U.S.C.A. § 7104, 7111 (West 2002).


FINDINGS OF FACT

1.  In September 1987, the Board denied the moving party's 
claim of entitlement to a rating in excess of 30 percent for 
PTSD.  

2.  The Board's decision of September 1987 was reasonably 
supported by the evidence then of record and was consistent 
with VA law and regulations then in effect.


CONCLUSION OF LAW

The Board's September 1987 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through his attorney, contends that the 
September 1987 Board decision was clearly and unmistakably 
erroneous in determining that the moving party's PTSD did not 
warrant a rating in excess of 30 percent.  

In the interest of clarity, the Board will discuss law and VA 
regulations pertaining the motion under consideration and 
then will move on to an analysis of the motion.

Relevant Law and Regulations

The Veterans Claims Assistance Act

In November 2000, the Veterans Claims Assistance Act of 2000 
("VCAA") was made law, and provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A (West 2002); see 38 C.F.R. § 3.159 (2003).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  It was observed that CUE claims are not 
conventional appeals, but rather are requests for revision of 
previous decisions.  A claim of CUE is not by itself a claim 
for benefits.  Thus, CUE is fundamentally different from any 
other kind of action in the VA adjudicative process.  A 
litigant alleging such error is not pursuing a claim for 
benefits, but rather is collaterally attacking a final 
decision.  Thus, a "claimant", as defined by 38 U.S.C.A. § 
5100 (West 2002), cannot encompass a person seeking a 
revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  The Board notes that 
the moving party has been accorded sufficient opportunity to 
present his contentions.  There is no indication that the 
moving party has further argument to present.  

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. § 20.1400 (2003).  

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to re-
filing.  See 38 C.F.R. § 20.1404(b) (2003); see also Disabled 
American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 2000).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  
See 38 C.F.R. § 20.1403(a) (2003); see also Damrel v. Brown, 
6 Vet. App. 242 (1994), citing Russell v. Principi, 3 Vet. 
App. 310 (1992).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2003); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).



Pertinent law and regulations in effect at the time of the 
September 1987 Board decision

Only the law as it existed at the time of the Board's 
decision may be considered.  See 38 C.F.R. § 20.1403(b).  
Following is a synopsis of the law and regulations pertaining 
to increased ratings as such existed in September 1987.  

(i) Increased disability ratings - in general

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C. § 355; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

(ii) Specific schedular criteria for rating PTSD 

Under Diagnostic Code 9411, a 30 percent rating was assigned 
for definite impairment in the ability to establish or 
maintain effective and wholesome relationships with people 
and when psychoneurotic symptoms result in such reductions in 
initiative, flexibility, efficiency and reliability levels as 
to produce considerable industrial impairment.  

A 50 percent rating was assigned when the ability to 
establish or maintain effective or favorable relationships 
with people is substantially impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels to be were so reduced as to result in 
severe industrial impairment.

A 70 percent rating was assigned when the ability to 
establish and maintain effective or favorable relationships 
with people was seriously impaired.  The psychoneurotic 
symptoms were of such severity and persistence that there was 
pronounced impairment in the ability to obtain or retain 
employment.

A 100 percent rating was assigned when the attitudes of all 
contacts except the most intimate were so adversely affected 
as to result in virtual isolation in the community.  Totally 
incapacitating psychoneurotic symptoms that border on gross 
repudiation of reality with disturbed thought or behavioral 
processes associated with almost all daily activities such as 
phantasy, confusion, panic and explosions of aggressive 
energy resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  See 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1987).

Factual background

The evidence shows that a December 1983 rating decision 
granted service connection for PTSD and assigned a 30 percent 
rating.  Of record at the time were VA medical records, 
including a report of hospitalization dated from August 5 to 
August 20, 1982; a mental hygiene clinic consultation report 
dated August 18, 1982; a psychiatric assessment dated August 
27, 1982; a progress note dated October 27, 1982; and 
psychiatric evaluations dated December 30, 1982 and October 
18, 1983.  The moving party did not file a notice of 
disagreement as to the December 1983 decision.  That decision 
is therefore final.  38 C.F.R. § 20.200 (1987).

The moving party filed a claim for an increased disability 
rating for his service-connected PTSD, which was received on 
January 26, 1986.  In an April 1986 rating decision, the RO 
confirmed and continued the prior 30 percent rating.  The 
moving party perfected an appeal of that decision.  

Evidence before the Board at the time of its September 1987 
decision, in addition to the evidence which was of record at 
the time of the initial RO rating decision in December 1983, 
consisted of private and VA medical records dated in 1985 and 
1986.  

In the "Evidence" section of its decision, the Board 
referred to various outpatient psychiatric visits in 1985, 
1986 and 1987, as well as the report of a VA special 
psychiatric examination in March 1986.  In denying the 
veteran's claim, the Board noted that the veteran received 
treatment for his PTSD, "but not on an extensive basis, and 
his symptomatology has not been shown to be so incapacitating 
that he is precluded from functioning on a satisfactory 
basis, as evidenced by his recently having attained a degree 
in business management."  [September 30, 1987 Board 
decision, page 4.]  

Analysis

The moving party, through his attorney, contends that the 
September 1987 Board decision did not consider VA medical 
records dated from 1982 to 1984 which showed that the 
service-connected PTSD was active and severe and thus 
warranted a higher rating.  In particular, the moving party 
argues that the September 1987 Board decision contained CUE 
because the Board only referred to records from 1985 onward 
and made no reference to the 1982 and 1983 VA progress notes 
and psychiatric reports.  

After a review of the record as it existed at the time of the 
September 1987 Board decision, as well as that decision 
itself, the Board concludes that the moving party's 
contention is not supported by the record.  Upon review of 
the 1987 decision, the Board notes that although the decision 
did not specifically refer to the 1982-4 medical records in 
its discussion of the facts, there is no indication that this 
evidence was not considered by the Board in reaching its 
final determination.  
In the discussion and evaluation section of the 1987 
decision, the Board noted the following:

The Board has carefully reviewed the 
pertinent evidence of record and is 
mindful of the requirement that all 
reasonable doubt, if present, must be 
resolved in favor of the veteran.  In 
evaluating the claim for an increased 
schedular evaluation for post traumatic 
stress disorder, we are guided by the 
criteria set forth above.  In this 
regard, the recent medical evidence fails 
to establish the presence of psychiatric 
signs or manifestations indicative of a 
worsened disability picture required for 
assigning a higher schedular evaluation.  
The veteran receives treatment, but not 
on an extensive basis, and his 
symptomatology has not been shown to be 
so incapacitating that he is precluded 
from functioning on a satisfactory basis, 
as evidenced by his recently having 
attained a degree in business management.  
[emphasis added].  

The above passage clearly indicates that the Board considered 
all pertinent evidence in reaching its decision, and that it 
chose to rely on recent medical evidence which suggested that 
the moving party's service-connected disability was no worse 
than 30 percent disabling.  There is simply no indication 
that the Board failed to consider the 1982-4 medical evidence 
as the moving party alleges.

The Board rejects the notion advanced by the moving party's 
attorney that failure to refer to earlier evidence meant that 
such evidence was not considered.  The Board was not 
obligated to specifically refer to each item of evidence of 
record.  In this case, the Board reasonably chose to 
highlight the recent medical evidence concerning the moving 
party's condition.  

The September 1987 Board decision, moreover, pre-dated the 
provisions of 
38 U.S.C.A. § 7104(d)(1), enacted in February 1990, which now 
requires that Board decisions contain "Reasons and Bases" for 
Findings of Facts and Conclusions of Law.  Although the 
September 1987 decision arguably would not pass muster today, 
today's standards cannot be applied to it.  See 38 C.F.R. 
§ 20.1403(b).  
The September 1987 Board was not required to discuss each and 
every piece of evidence it considered in the decision.  In 
any event, the discussion section of the September 1987 
decision indicates that the Board indeed considered the 1982-
4 medical evidence, but found the 1985-6 medical evidence 
more pertinent to determining whether the moving party's 
service-connected PTSD warranted a higher disability 
evaluation.  

Although the Court has recognized that a viable CUE claim may 
be premised on the theory that the VA adjudicator had failed 
to consider evidence of high probative value, the Court has 
made it clear that, for such a claim to succeed as to a 
decision issued prior to February 1990, the decision must 
have denied the very existence of the evidence.  See Glynn v. 
Brown, 6 Vet. App. 523, 531 (1994) [CUE not found where prior 
decision "did not deny the existence of an in-service injury" 
but denied only that "any injury appellant may have sustained 
during service did not aggravate his preexisting condition"]; 
cf. Russell v. Principi, 3 Vet. App. 310, 319 [RO's denial of 
existence of evidence of record constitutes undebatable 
error].  In this case, the Board, in its 1987 decision, never 
denied the existence of the 1982-4 medical evidence, but 
instead reasonably determined that more recent medical 
evidence was the most significant in an increased rating 
claim.  

The moving party's principal contention is that the Board 
failed to consider medical evidence earlier than 1985 in 
arriving at its decision.  This contention has been dealt 
with above.  To the extent that the moving party is raising a 
related contention, that if considered the 1982-3 evidence 
outweighed the 1985-7 evidence regarding the matter of 
whether an increased rating was warranted, such a contention 
cannot constitute a valid claim of CUE.  A disagreement with 
how the Board weighed or evaluated the facts in a particular 
case is not CUE.  See Fugo, 6 Vet. App. at 44 ("to claim CUE 
on the basis that previous adjudicators had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE"); see also 38 C.F.R. § 
20.1403(d).

In summary, for the reasons and bases expressed above the 
Board finds that the September 1987 decision did not contain 
CUE.  The motion is accordingly denied.


ORDER

The motion to revise the Board's September 1987 decision on 
the basis of clear and unmistakable error is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



